 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    PETER M. ARENA,                                   Case No. 1:20-cv-00617-BAM (PC)
12                       Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTION
                                                        FOR COURT TO DENY OR STAY
13           v.                                         DEFENDANTS’ MOTION FOR SUMMARY
                                                        JUDGMENT AND GRANT PLAINTIFF
14    NAVARRO, et al.,                                  ADDITIONAL TIME TO OBTAIN
                                                        DISCOVERY AS MOOT
15                       Defendants.
                                                        (ECF No. 28)
16

17          Plaintiff Peter M. Arena (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on

19   Plaintiff’s first amended complaint against Defendants Medina, Allison, Ramos, Pacheco, and

20   Navarro for excessive force in violation of the Eighth Amendment. All parties have consented to

21   the jurisdiction of a United States Magistrate Judge for all further proceedings in this action,

22   including trial and entry of judgment. (ECF No. 35.)

23          On April 16, 2021, Defendants filed a motion for summary judgment on the grounds that

24   Plaintiff failed to exhaust his administrative remedies before filing suit. (ECF No. 26.) On May

25   3, 2021, Plaintiff filed a motion requesting that the Court deny or stay Defendants’ motion for

26   summary judgment and grant Plaintiff 60 days to obtain discovery needed to proceed. (ECF No.

27   28.) Defendants filed an opposition on May 20, 2021. (ECF No. 33.)

28   ///
                                                        1
 1          On May 28, 2021, Plaintiff filed his opposition to Defendants’ motion for summary

 2   judgment. (ECF No. 36.)

 3          As the basis of Plaintiff’s motion for the Court to deny or stay Defendants’ motion for

 4   summary judgment was that he needed additional time to obtain certain documents in order to

 5   oppose Defendants’ motion for summary judgment, and Plaintiff has now filed his opposition to

 6   the motion for summary judgment, the Court finds that the motion is no longer necessary.

 7   Plaintiff’s opposition will be accepted as timely and Defendants will be permitted to file a reply.

 8          Accordingly, IT IS HEREBY ORDERED as follows:

 9      1. Plaintiff’s motion requesting that the Court deny or stay Defendants’ motion for summary

10          judgment and grant additional time to obtain discovery needed to proceed, (ECF No. 28),

11          is DENIED as moot;

12      2. Plaintiff’s opposition to Defendants’ motion for summary judgment, (ECF No. 36), is

13          accepted as timely; and

14      3. Defendants’ reply to Plaintiff’s opposition, if any, is due within seven (7) days of the date

15          of service of this order.

16
     IT IS SO ORDERED.
17

18      Dated:     May 28, 2021                               /s/ Barbara    A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                       2
